DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
The previous Office Action has been withdrawn.
	
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 28, 30-38, 40-47 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner concludes the claims are "directed to an abstract idea as the claims describe an abstract idea of analyzing and organizing information."
We apply the Director's 2019 Memorandum de nova. In Table One below, we identify in italics the specific claim limitations that we conclude recite an abstract idea. We also identify in bold the additional (non-abstract) claim elements that we find are generic computer components:



TABLE ONE

Independent Claim 28
2019 Memorandum
[a] a computer hardware system configured to execute a virtual meeting module, comprising: 
a hardware processor configured to initiate the following executable operations:

[b] electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device a first meeting user notes inputted into the first user interface from a first participant of a virtual meeting;
electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, a first meeting user notes inputted into the first user interface from a first participant of a virtual meeting is insignificant extra- solution activity (i.e., data gathering). See 2019 Memorandum, 55 n.31; see also MPEP § 2106.05(g).
[c] electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device a second meeting user notes inputted into the second user interface from a second participant of the virtual meeting;
electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, a second meeting user notes inputted into the second user interface from a second participant of the virtual meeting is insignificant extra- solution activity (i.e., data gathering). See 2019 Memorandum, 55 n.31; see also MPEP § 2106.05(g).
[d] analyzing, using natural language processing by an analysis engine having an association with the virtual meeting module, text of the first and second meeting user notes to identify key elements therein; and
Abstract Idea: analyzing … text of the first and second meeting user notes to identify key elements therein is a method of organizing human activity (managing interactions between people) that can be performed as a mental process. See 2019 Memorandum 52.

the identifying of a key element includes establishing that the key element meets a predetermined threshold of significance.
Abstract idea: generating… consolidated system notes that include a common key element identified by cross-referencing, the first and second meeting user notes, wherein the common key element is common to both the first and second meeting user notes, and the identifying of a key element includes establishing that the key element meets a predetermined threshold of significance is a method of organizing human activity (managing interactions between people) that can be performed as a mental process. See 2019 Memorandum 52.




Independent Claim 38
2019 Memorandum
[a] the computer program product comprising a hardware storage device having program code stored therein, the program code, which when executed by a computer hardware system configured to execute a virtual meeting module, causes the computer hardware system to perform:

[b] electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, a first meeting user notes inputted into the first user interface from a first participant of a virtual meeting;
electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, a first meeting user notes inputted into the first user interface from a first participant of a virtual meeting is insignificant extra- solution activity (i.e., data gathering). See 2019 Memorandum, 55 n.31; see also MPEP § 2106.05(g).
[c] electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, a second meeting user notes inputted into the second user interface from a second participant of the virtual meeting;
electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, a second meeting user notes inputted into the second user interface from a second participant of the virtual meeting is insignificant extra- solution activity (i.e., data gathering). See 2019 Memorandum, 55 n.31; see also MPEP § 2106.05(g).

Abstract Idea: analyzing … text of the first and second meeting user notes to identify key elements therein is a method of organizing human activity (managing interactions between people) that can be performed as a mental process. See 2019 Memorandum 52.
[e] generating, as a computer data structure, consolidated system notes that include a common key element identified by cross-referencing, using the analysis engine, the first and second meeting user notes, wherein the common key element is common to both the first and second meeting user notes, and 
the identifying of a key element includes establishing that the key element meets a predetermined threshold of significance.
Abstract idea: generating… consolidated system notes that include a common key element identified by cross-referencing, the first and second meeting user notes, wherein the common key element is common to both the first and second meeting user notes, and the identifying of a key element includes establishing that the key element meets a predetermined threshold of significance is a method of organizing human activity (managing interactions between people) that can be performed as a mental process. See 2019 Memorandum 52.



This judicial exception is not integrated in a practical application. In particular the claim recites additional elements such as electronically, user interface, analysis engine, virtual meeting module, and client device to perform the steps of receiving, analyzing and generating, that it amounts to no more than applying the exception using a generic computer component. The claim also recites electronically receiving first and second meeting user notes, which is insignificant extra-solution data gathering activity; see MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to step 2A, prong two, generic computer components can neither integrate a judicial exception 

Claims 30-37, 40-47 are dependent on claim 28, 38, respectively: 
 Claims 30, 40 recites the additional imitation of “wherein the consolidated system notes are published by the computer hardware system“.  Claims 30, 40 are directed to an abstract idea because it depends on claim 28, 38, respectively, which is directed to an abstract idea for the reasons explained above.  
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a computer hardware system) to perform the steps of output /presentation. The additional limitation recited in claims 30, 40 do not integrate the aforementioned abstract idea into a practical application because it amounts to insignificant extra-solution data output. See MPEP 2106.05(g). The computer hardware system is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component. Accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output is well-understood, routine, 

Claims 31, 41 recites the additional imitation of “wherein an input is received from a meeting participant to designate meeting user notes of the meeting participant as confidential“.  Claims 31, 41 are directed to an abstract idea because it depends on claim 28, 38, respectively, which is directed to an abstract idea for the reasons explained above.  The additional limitation recited in claims 31, 41 do not integrate the aforementioned abstract idea nothing in the claim precludes the step from a known method of organized human activity, for example, the human activity of designate meeting notes as confidential is a type of “assignment” of known human activity.  
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (an input is received from a meeting participant) to perform the steps of assignment. The additional limitation recited in claims 30, 40 do not integrate the aforementioned abstract idea into a practical application because it amounts to insignificant extra-solution data output. See MPEP 2106.05(g). The computer hardware system is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component. Accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output is well-understood, routine, 

Claims 32, 42 recites the additional imitation of “wherein the meeting user notes of the meeting participant is excluded from the consolidated system notes based upon the confidential designation“.  Claims 32, 42 are directed to an abstract idea because it depends on claims 31, 41, respectively, which is directed to an abstract idea for the reasons explained above.  The additional limitation recited in claims 32, 42 do not integrate the aforementioned abstract idea other than reciting consolidated system notes, nothing in the claim precludes the step from a known method of organized human activity, for example, the human activity of reject the meeting user notes from consolidated system notes is a type of "prevention" of known human activity.  
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a consolidated system notes) to perform the steps of rejection. The a consolidated system notes is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.


This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using consolidated system notes) to perform the steps of location. The consolidated system notes is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claims 34, 44 recites the additional imitation of “wherein activation of the link, within the consolidated system notes, causes the relevant portion of the first and second 
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a consolidated system notes) to perform the steps of selection and presentation. The consolidated system notes is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claims 35, 45 recites the additional imitation of “wherein the relevant portion of the first and second meeting user notes from which the common key element was extracted is in a non-text format, and the activation of the link causes the presentation of the relevant portion in the non-text format“.  Claims 35, 45 are directed to an abstract idea because it depends on claims 34, 44, respectively, which is directed to an abstract 
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a consolidated system notes) to perform the steps of selection and presentation. The consolidated system notes is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claims 36, 46 recites the additional imitation of “wherein the portion of the first and second meeting user notes is tagged with a timestamp to indicate when the portion was made“.  Claims 36, 46 are directed to an abstract idea because it depends on claims 28, 38, respectively, which is directed to an abstract idea for the reasons explained above. The additional limitation recited in claims 36, 46 do not integrate the aforementioned abstract idea other than reciting computer hardware system, nothing in the claim precludes the step from a known method of organized human activity, for 
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a computer hardware system) to perform the steps of track record. The computer hardware system is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claims 37, 47 recites the additional imitation of “wherein the consolidated system notes are published along with meeting content of the virtual meeting “.  Claims 37, 47 are directed to an abstract idea because it depends on claims 28, 38, respectively, which is directed to an abstract idea for the reasons explained above.  The additional limitation recited in claims 37, 47 do not integrate the aforementioned abstract idea other than reciting consolidated system notes, nothing in the claim precludes the step from a known method of organized human activity, for example, the human activity of showing meeting content to the public is a type of "publication" of known human activity.  
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a computer hardware system) to perform the steps of output /presentation. The computer hardware system is recited at a high level 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

	Double Patenting
The nostatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nostatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 30-38, and 40-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,629,189. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1-10 to arrive at the claims 28, 30-38, and 40-47 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 28, 30, 37-38, 40, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbitt (U.S. 2009/0276492) in view of Meyerzon (U.S. 2013/0110828), and further in view of Schmidt (U.S. 2012/0158400).
  	(Claim 28)
Bobbitt discloses a computer hardware system configured to execute a virtual meeting module, comprising: 
a hardware processor configured to initiate the following executable operations: 
electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, (user interface (UI), paragraph [0029]), a first meeting user notes inputted into the first user interface from a first participant of a virtual (record of text, user comments from different users in collaborative virtual workspace, paragraph [0035], [0038]); 
an analysis engine having an association with the virtual meeting module, text of the first and second meeting user notes to identify key elements therein, (analysis of content, contacts and context can be employed to infer these events or portions of the record, identity information can enhance accuracy of identification of significant or otherwise interesting information, paragraph [0046]); and 
generating, as a computer data structure, consolidated system notes, (the record summarization system enables automatic and/or manual identification of significant events, paragraph [0033]; Fig. 1) that include a common key element identified by cross-referencing, using the analysis engine, the first and second meeting user notes, wherein the common key element is common to both the first and second meeting user notes, (analyze the factors surrounding the discussions within the virtual environment; determined that there is a high probability that the discussion is centered around Project XYZ, paragraph [0078]-[0081], wherein common key element is “project XYZ”; Fig. 8), and   
the identifying of a key element includes establishing that the key element meets, (whereas significant such as relevant events, events of interest that are inferred on behalf of a user, or a function of identity of a user.  Therefore,  `identity` can refer to most any user identification including but not limited to, digital identity, physiologic identity, role, knowledge level, experience level, or the like. In addition, this `identity` information can enhance accuracy of identification of significant or otherwise interesting information, (paragraph [0046]); Furthermore, the contacts determination component 804 can employ voice recognition as well as pattern recognition to identify presence of contacts within the environment. By way of example, suppose there are three participants presents in an immersive collaborative discussion, it can be determined that these three individuals are members of the team for Project XYZ, thus, it can be determined that there is a high probability that the discussion is centered around Project XYZ. This determination (or inference) can be supplemented with other information such as, content as determined by the content determination component 802, (paragraph [0080]).
Although, Bobbitt discloses substantially all of the elements, Bobbitt fails specifically discloses receiving a second meeting user notes inputted into the second user interface from a second participant of the virtual meeting.
Meyerzon discloses receive input from a second user via second user interface, (paragraph [0083]; Fig. 1).
Bobbitt and Meyerzon are analogous because they both receive data via user interface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Bobbitt which receives data via user interface, to include the teaching of Meyerzon to include receive data via plurality user interface as taught by Meyerzon, in paragraph [0083].
Although, Bobbitt and Meyerzon discloses substantially all of the elements, Bobbitt further discloses criteria from the record can be established such as content, contacts or context related to the record can be established, criterion can be established using most any suitable techniques including, but not limited to, speech recognition, pattern recognition, keyword analysis, or the like. Identity of the viewer can be established, wherein the user identity can be used to personalize a summarization of (paragraph [0051]), however, Bobbitt fails specifically discloses specifically analyzing, using natural language processing.
Schmidt discloses a Natural Language Processing engine technique to analyze text, ([paragraph [0030]).
Bobbitt and Schmidt are analogous because they both analyze records/texts to provide context, concept and meaning to such records/text.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined the systems of Bobbitt and Meyerzon, the teaching of Bobbitt which provided context with use of text recognition and keyword analysis, to include the teaching of Schmidt that provides another form of text analysis using natural language processing, because it provides different views of the same text in a particular document as user option, taught by Schmidt in paragraph [0030]-[0031].

(Claim 30)
The combination of Bobbitt, Meyerzon, and Schmidt discloses substantially all of the elements of claim 28, Bobbitt further discloses wherein the consolidated system notes are published by the computer hardware system, (record summarization system, paragraph [0041], wherein “system 102” is a computer hardware).

(Claim 37)
The combination of Bobbitt, Meyerzon, and Schmidt discloses substantially all of the elements of claim 28, Bobbitt further discloses wherein the consolidated system notes are published along with meeting content of the virtual meeting, (summarize the record such that a user can quickly review and access useful information, paragraph [0020], Applicant’s specification [0043] - "Published" means that the information is made available or accessible for users to consume).

(Claim 38)
Bobbitt discloses a computer program product, the computer program product comprising a hardware storage device having program code stored therein, the program code, which when executed by a computer hardware system configured to execute a virtual meeting module, causes the computer hardware system to perform: 
electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, (user interface (UI), paragraph [0029]), a first meeting user notes inputted into the first user interface from a first participant of a virtual meeting, (record of text, user comments from different users in collaborative virtual workspace, paragraph [0035], [0038]); 
  analyzing, using natural language processing by an analysis engine having an association with the virtual meeting module, text of the first and second meeting user notes to identify key elements therein, (analysis of content, contacts and context can be employed to infer these events or portions of the record, identity information can enhance accuracy of identification of significant or otherwise interesting information, paragraph [0046]); and 
generating, as a computer data structure, consolidated system notes, (the record summarization system enables automatic and/or manual identification of significant events, paragraph [0033]; Fig. 1) that include a common key element identified by cross-(analyze the factors surrounding the discussions within the virtual environment; determined that there is a high probability that the discussion is centered around Project XYZ, paragraph [0078]-[0081], wherein common key element is “project XYZ”; Fig. 8), and   
the identifying of a key element includes establishing that the key element meets a predetermined threshold of significance, (whereas significant such as relevant events, events of interest that are inferred on behalf of a user, or a function of identity of a user.  Therefore,  `identity` can refer to most any user identification including but not limited to, digital identity, physiologic identity, role, knowledge level, experience level, or the like. In addition, this `identity` information can enhance accuracy of identification of significant or otherwise interesting information, (paragraph [0046]); Furthermore, the contacts determination component 804 can employ voice recognition as well as pattern recognition to identify presence of contacts within the environment. By way of example, suppose there are three participants presents in an immersive collaborative discussion, it can be determined that these three individuals are members of the team for Project XYZ, thus, it can be determined that there is a high probability that the discussion is centered around Project XYZ. This determination (or inference) can be supplemented with other information such as, content as determined by the content determination component 802, (paragraph [0080]).
Although, Bobbitt discloses substantially all of the elements, Bobbitt fails specifically discloses receiving a second meeting user notes inputted into the second user interface from a second participant of the virtual meeting.
, (paragraph [0083]; Fig. 1).
Bobbitt and Meyerzon are analogous because they both receive data via user interface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Bobbitt which receives data via user interface, to include the teaching of Meyerzon to include receive data via plurality user interface as taught by Meyerzon, in paragraph [0083].
Although, Bobbitt and Meyerzon discloses substantially all of the elements, Bobbitt further discloses criteria from the record can be established such as content, contacts or context related to the record can be established, criterion can be established using most any suitable techniques including, but not limited to, speech recognition, pattern recognition, keyword analysis, or the like. Identity of the viewer can be established, wherein the user identity can be used to personalize a summarization of the record, (paragraph [0051]), however, Bobbitt fails specifically discloses specifically analyzing, using natural language processing.
Schmidt discloses a Natural Language Processing engine technique to analyze text, ([paragraph [0030]).
Bobbitt and Schmidt are analogous because they both analyze records/texts to provide context, concept and meaning to such records/text.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Bobbitt which provided context with use of text recognition and keyword analysis, to include the teaching of Schmidt that provides 

(Claim 40)
The combination of Bobbitt, Meyerzon, and Schmidt discloses substantially all of the elements of claim 38, Bobbitt further discloses wherein the consolidated system notes are published by the computer hardware system, (record summarization system, paragraph [0041], wherein “system 102” is a computer hardware).

(Claim 47)
The combination of Bobbitt, Meyerzon, and Schmidt discloses substantially all of the elements of claim 38, Bobbitt further discloses wherein the consolidated system notes are published along with meeting content of the virtual meeting, (summarize the record such that a user can quickly review and access useful information, paragraph [0020], Applicant’s specification [0043] - "Published" means that the information is made available or accessible for users to consume).





Claim(s) 31-32, 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbitt (U.S. 2009/0276492) in view of Meyerzon (U.S. 2013/0110828) further in view of Schmidt (U.S. 2012/0158400), and further in view of Curtis (U.S. 2009/0006982).
(Claim 31)
The combination of Bobbitt, Meyerzon, and Schmidt discloses substantially all of the elements of claim 28, Bobbitt, Meyerzon, and Schmidt fail specifically discloses wherein an input is received from a meeting participant to designate meeting user notes of the meeting participant as confidential.  
Curtis discloses information unrelated to the meeting, a participant can manually identify the content as not to be published (shared), paragraph [0063]-[0064]; designated as being confidential [Wingdings font/0xE8] not to be published (shared).
Curtis is analogous art because it is directed toward the same field of endeavor of selectively distributing the meeting content.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Bobbitt, Meyerzon, and Schmidt to include identify the content as not to be shared as taught by Curtis, for to reduce information unrelated to the meeting.

(Claim 32)
The combination of Bobbitt, Meyerzon, Schmidt, and Curtis discloses substantially all of the elements of claim 31, and Curtis further discloses wherein the meeting user notes of the meeting participant is excluded from the consolidated system (the content should not be shared, the information is disregarded or ignored, paragraph [0064]).

(Claim 41)
The combination of Bobbitt, Meyerzon, and Schmidt discloses substantially all of the elements of claim 38, Bobbitt, Meyerzon, and Schmidt fail specifically discloses wherein an input is received from a meeting participant to designate meeting user notes of the meeting participant as confidential.  
Curtis discloses information unrelated to the meeting, a participant can manually identify the content as not to be published (shared), paragraph [0063]-[0064]; designated as being confidential [Wingdings font/0xE8] not to be published (shared).
Curtis is analogous art because it is directed toward the same field of endeavor of selectively distributing the meeting content.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Bobbitt, Meyerzon, and Schmidt to include identify the content as not to be shared as taught by Curtis, for to reduce information unrelated to the meeting.

(Claim 42)
The combination of Bobbitt, Meyerzon, Schmidt, and Curtis discloses substantially all of the elements of claim 41, and Curtis further discloses wherein the meeting user notes of the meeting participant is excluded from the consolidated system (the content should not be shared, the information is disregarded or ignored, paragraph [0064]).

Claim(s) 33-35, 43-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbitt (U.S. 2009/0276492) in view of Meyerzon (U.S. 2013/0110828), further in view of Schmidt (U.S. 2012/0158400), and in view of Veselova (U.S. 2008/0244442).
(Claim 33)
The combination of Bobbitt, Meyerzon, and Schmidt discloses substantially all of the elements claim 28, Bobbitt, Meyerzon, and Schmidt fail specifically disclose the portion, to the link is directed, includes a relevant portion of the first and second meeting user notes from which the common key element was extracted.  
Veselova discloses the user clicks the visual indicator for the target item of the application program, the note interface module follows to locate the item in the application program, paragraph [0019]; target items, such as, meeting items, and so forth, (paragraph [0015]; wherein visual indicator is a link).
Bobbitt and Veselova are analogous because they both share the information about meeting items.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Bobbitt which an ability to sharing of information based upon a particular context, (paragraph [0062]), to include the teaching of Veselova to include visual indictor (link) to 

(Claim 34)
The combination of Bobbitt, Meyerzon, Schmidt, and Veselova discloses substantially all of the elements of claim 33, and Bobbitt further discloses which included the first and second meeting user notes and common key element, (analyze the factors surrounding the discussions within the virtual environment; determined that there is a high probability that the discussion is centered around Project XYZ, paragraph [0078]-[0081], wherein common key element is “project XYZ”; Fig. 8; and an ability to sharing of information based upon a particular context, paragraph [0062]); and Veselova further discloses activation of the link, (the user can open the associated notes in one click using the visual indicator, paragraph [0019]).

(Claim 35)
The combination of Bobbitt, Meyerzon, Schmidt, and Veselova discloses substantially all of the elements of claim 34, and Veselova further discloses wherein the relevant portion of the first and second meeting user notes from which the common key element was extracted is in a non-text format, and the activation of the link causes the presentation of the relevant portion in the non-text format, (The user can open the associated notes in one click using the visual indicator, and visual indicators may include any type of graphic, image, paragraph [0019]; wherein graphic or image is non-text format).  


The combination of Bobbitt, Meyerzon, and Schmidt discloses substantially all of the elements claim 38, Bobbitt, Meyerzon, and Schmidt fail specifically disclose the portion, to the link is directed, includes a relevant portion of the first and second meeting user notes from which the common key element was extracted.  
Veselova discloses the user clicks the visual indicator for the target item of the application program, the note interface module follows to locate the item in the application program, paragraph [0019]; target items, such as, meeting items, and so forth, (paragraph [0015]; wherein visual indicator is a link).
Bobbitt and Veselova are analogous because they both share the information about meeting items.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Bobbitt which an ability to sharing of information based upon a particular context, (paragraph [0062]), to include the teaching of Veselova to include visual indictor (link) to locate the item easily or more quickly in the application program, as taught by Veselova in paragraph [0019].

(Claim 44)
The combination of Bobbitt, Meyerzon, Schmidt, and Veselova discloses substantially all of the elements of claim 43, and Bobbitt further discloses which included the first and second meeting user notes and common key element, (analyze the factors surrounding the discussions within the virtual environment; determined that there is a high probability that the discussion is centered around Project XYZ, paragraph [0078]-[0081], wherein common key element is “project XYZ”; Fig. 8; and an ability to sharing of information based upon a particular context, paragraph [0062]); and Veselova further discloses activation of the link, (the user can open the associated notes in one click using the visual indicator, paragraph [0019]).

(Claim 45)
The combination of Bobbitt, Meyerzon, Schmidt, and Veselova discloses substantially all of the elements of claim 44, and Veselova further discloses wherein the relevant portion of the first and second meeting user notes from which the common key element was extracted is in a non-text format, and the activation of the link causes the presentation of the relevant portion in the non-text format, (The user can open the associated notes in one click using the visual indicator, and visual indicators may include any type of graphic, image, paragraph [0019]; wherein graphic or image is non-text format).

Claim(s) 36, 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbitt (U.S. 2009/0276492) in view of Meyerzon (U.S. 2013/0110828), further in view of Schmidt (U.S. 2012/0158400), and further in view of Burns (U.S. 2006/0206564).
(Claim 36)
The combination of Bobbitt, Meyerzon, and Schmidt discloses substantially all of the elements of claim 28, Bobbitt, Meyerzon, and Schmidt fail specifically disclose 
Burns discloses receive data chucks (notes) from participants, (paragraph [0060]-[0061]; 102 and 103 of Fig. 6); data chunk (note) of data input from participants includes a timestamp indicating when the chunk was created, (paragraph [0064]; 105 of Fig. 6).
Bobbitt and Burns are analogous because they both create time base record that can include text, audio, video, user comments, records of consensus.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Bobbitt which provided a user can search from the most recent time to the earliest time within the record, (in paragraph 0035]), to include the teaching of Burns to include a timestamp indicating when the chunk was created to organizes all of the received data chunks in chronological order, as taught by Burns in paragraph [0064].

(Claim 46)
The combination of Bobbitt, Meyerzon, and Schmidt discloses substantially all of the elements of claim 38, Bobbitt, Meyerzon, and Schmidt fail specifically disclose wherein the portion of the first and second meeting user notes is tagged with a timestamp to indicate when the portion was made.  
Burns discloses receive data chucks (notes) from participants, (paragraph [0060]-[0061]; 102 and 103 of Fig. 6); data chunk (note) of data input from participants includes a timestamp indicating when the chunk was created, (paragraph [0064]; 105 of Fig. 6).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Bobbitt which provided a user can search from the most recent time to the earliest time within the record, (in paragraph 0035]), to include the teaching of Burns to include a timestamp indicating when the chunk was created to organizes all of the received data chunks in chronological order, as taught by Burns in paragraph [0064].

	Response To The Arguments
Applicant’s arguments filled on 07/14/2020 have been fully considered.  Applicant made the following arguments:
	Accordingly, Applicant submits that, 
Claims Rejection Double Patenting on Remarks page(s) 2-3.
The Examiner response: In response to Applicant’s argument regarding of Double Patenting rejection on page(s) 2-3 on remarks filed 01/25/2021, of claims 28, 30-38, and 40-47 of the instant application on the ground of provisionally rejected as being unpatentable over claim 21-30 of copending Application No.14/216,682 (reference application now U.S. Patent No.10,629,189). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar concept and they use the similar limitations.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 21-30 to arrive at the claims 28, 30-38, and 40-47 of the instant application because the person would have realized that 

Accordingly, Applicant submits that, 
	Claims Rejection 35 U.S.C 101 on Remarks page(s) 3-7.
The Examiner response: In response to Applicant’s argument regarding of 35 U.S.C 101 rejection on page(s) 3-7 on remarks filed 01/25/2021, please see the Patent Board Decision on 03/18/2020 on page(s) 8-24 of instant application.

Accordingly, Applicant submits that, 
	Claims Rejection 35 U.S.C 103 on Remarks page(s) 7-11.
The Examiner response: In response to Applicant’s argument regarding of 35 U.S.C 103 rejection on page(s) 7-11 on remarks filed 01/25/2021, Examiner withdrawn the prior art of Kaplinger (2014/0006327), please see the rejection above.






Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152